     Case 2:20-cv-01067-JAM-JDP Document 29 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11     LARRY WILLIAM CORTINAS,                       Case No. 2:20-cv-1067-JAM-JDP (PC)

12                           Plaintiff,              [PROPOSED] ORDER

13     v.

14     JALLA SOLTANIAN, et al.,

15                           Defendants.

16

17            Good cause appearing, the court grants Defendant P. Sahota’s request for an
18   extension of time to file her responsive pleadings to Plaintiff’s Complaint. ECF No. 25.
19   Defendant P. Sahota will have additional time to file her responsive pleading, up to and
20   including February 26, 2021.
21

22
     IT IS SO ORDERED.
23

24
     Dated:     January 12, 2021
25                                                  JEREMY D. PETERSON
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
